Judgment, Supreme Court, New York County (Richard Andrias, J.), rendered March 19, 1992, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 7 to 14 years, unanimously affirmed.
Police officers testified to uncharged sales occurring shortly before the sale for which the defendant was arrested. The court properly received this evidence to explain the officers’ conduct at the scene. The statement by one of the police officers indicating that another officer identified defendant was properly admitted to form a narrative of events leading to *406defendant’s arrest (People v Jones, 160 AD2d 333, 333-334, lv denied 76 NY2d 790).
In view of the defendant’s prior record, the sentence imposed was not excessive (see, People v Junco, 43 AD2d 266, 268, affd 35 NY2d 419, cert denied 421 US 951). Concur— Ellerin, J. P., Wallach, Asch and Nardelli, JJ.